Citation Nr: 1137798	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing conducted via videoconferencing before the undersigned Veterans Law Judge in June 2011.  A copy of the transcript is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a written statement submitted at the June 2011 hearing, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for a psychiatric disability other than PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in a claim for service connection for a psychiatric disability other than PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204 (2011).  

Here, after the Veteran perfected a timely appeal with respect to the claim for service connection for a psychiatric disability other than PTSD, and in correspondence submitted at the June 2011 hearing, he expressed his desire to withdraw from appellate review this issue.  Based on the Veteran's expressed wishes, there remains no allegation of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review such claim, and it is dismissed.


ORDER

The claim for service connection for a psychiatric disability other than PTSD is dismissed.


REMAND

In this case, the Veteran claims that he has PTSD as a result of a personal assault in service.  Specifically, he contends that he was sexually assaulted by an assistant drill sergeant in March 1972 and that his current PTSD is related to that in-service assault.  The Veteran indicated that he never told anyone about the assault until years after service.  He also contends that he experienced behavioral and mood changes after the assault and that such changes are reflected in the numerous disciplinary actions he received during service.  
The Board acknowledges that the Veteran's complete service medical records are not available.  Further, a review of the service treatment records that have been associated with the claims file shows no evidence of a reported in-service sexual assault, or any medical treatment for such an assault.  Service personnel records do show, however, that from 1973 to 1974, the Veteran committed, and was punished for, multiple violations of military law.  

In addition, a June 2007 lay statement submitted on the Veteran's behalf, reported observable changes in the Veteran's behavior during and since service, to include increased isolation and increased alcohol use.  

Moreover, post-service private and VA treatment records show ongoing treatment for psychiatric problems, including PTSD, as well as substance abuse, since approximately 2006.  Notably, these records reflect periods of unemployment and homelessness.  Importantly, however, while many of the records note the Veteran's reported history of an in-service sexual assault, none of them provide a medical opinion relating the Veteran's current diagnosis of PTSD to the in-service assault.

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In PTSD cases in which the Veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet.App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

VA cannot deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In this case, the Veteran was issued a pertinent June 2007 VCAA letter in accordance with 38 C.F.R. § 3.304(f)(4).

Furthermore, when the Board cannot conclusively establish whether a personal assault stressor occurred, the Board may request a medical opinion to address the issue.  Specifically, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).  

In this case, the Veteran has not been afforded a VA examination, and no medical nexus opinion has been provided.  Many of the treatment records document the Veteran's reported history of in-service sexual trauma as well as a current diagnosis of PTSD.  However, such record does not relate the diagnosis of PTSD to service and does not indicate whether the purported assault occurred.  Thus, the Board finds that a VA examination is necessary to address these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with an appropriately qualified mental health professional.  The purpose of this examination is to determine the existence and etiology of any PTSD.  The claims folder, including a copy of this REMAND, must be sent to the examiner for review, and the examination report should reflect that a review of the claims folder was completed.  Following a review of the claims folder and an interview and examination of the Veteran, the examiner should:

For any PTSD diagnosed on examination, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that such a diagnosis is the result of, or is consistent with, the in-service personal assault that the Veteran purportedly experienced.  In other words, the examiner is asked to express an opinion as to whether it is at least as likely as not, at least as likely as not, or less likely than not that the Veteran was sexually assaulted in service and that such assault caused him to develop PTSD.  

In answering these questions, the examiner should consider the Veteran's service and post-service treatment records, his service personnel records, as well as all lay statements and should discuss any in-service or post-service behavioral changes that support or refute the provided opinion.  Complete rationale for all opinions provided should be included in the examination report.  

2.  Following completion of the above, re-adjudicate the issue of entitlement to service connection for PTSD.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


